Roe, C.J. This cause coming on to be heard on the Respondent’s stipulation and the Court being fully advised in the premises finds that this is a claim for damages arising from a delay in construction caused solely by the Respondent. The Respondent has stipulated that the Claimant had nothing to do with the delay and the Claimant was damaged in the amount of $3,536.00 as the result of additional labor costs caused by the delay of approximately one year. The supplemental departmental report shows that funds were available had they been properly utilized. It is therefore ordered, in accordance with the Respondent’s stipulation, that this Claimant be granted an award in the amount of $3,536.00.